PER CURIAM.
The plaintiff was a passenger upon one of the defendant's street ears which’ had stopped at the terminus of the line, when she alighted upon a wooden platform provided for passengers, and stepped into a hole in the platform, six by twenty inches in size, and about two feet-from the running board of the summer car, whereby she was thrown, to the platform and injured.
The defect in the platform was plainly visible and there was no^ circumstance or condition which would divert her attention, but she heedlessly and carelessly stepped into the hole. The facts in the case bring it within the principle announced in the case of Conneaut (Vil.) v. Neff, 54 Ohio St. 529 [44 N. E. Rep. 236], and the court properly instructed the jury to return a verdict for the defendant.
Judgment affirmed.